DENY; and Opinion Filed December 31, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01552-CV

                               IN RE BOBBY DUNCAN, Relator

                  Original Proceeding from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-53157-2014

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                     Opinion by Justice Lang
          Relator filed this petition for writ of mandamus is this divorce proceeding, which

includes a suit affecting the parent–child relationship, complaining of various decisions of the

trial court, many of which have been considered in relator's prior petitions for writs of

mandamus. See In re Duncan, No. 05-15-01318-CV, 2015 WL 7717593, at *1 (Tex. App.—

Dallas Nov. 23, 2015, orig. proceeding); In re Duncan, No. 05–15–00890–CV, 2015 WL
4572655, at *1 (Tex. App.—Dallas July 30, 2015, orig. proceeding); In re Duncan, No. 05–15–

00767–CV, 2015 WL 3947050, at *2 (Tex. App.—Dallas June 29, 2015, orig. proceeding).

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Having carefully reviewed the

petition and record in support of the petition, we conclude relator has failed to establish a right to

relief.
      We deny the petition for writ of mandamus.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE



151552F.P05




                                           –2–